The plaintiff Pedro Veras (hereinafter the plaintiff) allegedly was injured when he was struck by a motor vehicle owned by *612the defendant Dominick J. Vezza and operated by the defendant Kenneth Foti. After the plaintiffs commenced.this action, the defendants moved for summary judgment dismissing the complaint on the ground that , the accident was not proximately caused by any negligence on their part.
The plaintiffs deposition testimony, a transcript of which the defendants submitted in support of their motion, raised a triable issue of fact (see CPLR 3212 [b]) as to whether the defendant driver was operating his vehicle at an excessive rate of speed immediately prior to the occurrence, in violation of Vehicle and Traffic Law § 1180, and, if so, whether that violation of the law was a proximate cause of the accident. Under these circumstances, it is unnecessary to address the sufficiency of the plaintiffs’ opposition papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1979]). Accordingly, the Supreme Court should not have vacated its original order denying the defendants’ motion for summary judgment dismissing the complaint. Covello, J.P., Angiolillo, Lott and Roman, JJ., concur.